 Case 2:21-cv-04833-GRB-ST Document 1 Filed 08/26/21 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
HEIDI PANTALEON,

                          Plaintiff,
        -against-                                                    COMPLAINT

D’ADDARIO & COMPANY, INC.,                                           Jury Trial Demanded

                           Defendant.
--------------------------------------------------------------X

        Plaintiff, HEIDI PANTALEON (“Plaintiff”), by and through her counsel, the Law Office

of Peter A. Romero, PLLC, as and for her Complaint against the Defendant, D’ADDARIO &

COMPANY, INC. (“Defendant”), alleges and complains as follows:

                                       NATURE OF THE ACTION

        1.       Plaintiff brings this action against the Defendant to remedy violations of the

Pregnancy Discrimination Act (“PDA”, Title VII of the Civil Rights Act of 1964 (“Title VII”), as

amended, 42 U.S.C. § 2000e, the Family and Medical Leave Act, 29 U.S.C. §2601, et seq.

(“FMLA”), and the New York State Human Rights Law, N.Y. Exec. Law § 290, et. seq. (the

“Executive Law”).

        2.       Plaintiff seeks injunctive and declaratory relief, compensatory damages, liquidated

damages, punitive damages, attorneys’ fees and other appropriate relief.

                                       JURISDICTION AND VENUE

        3.       This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C. §

1331.

        4.       This Court may exercise supplemental jurisdiction over Plaintiff’s state law claims

as authorized by 28 U.S.C. § 1367(a).




                                                        1
 Case 2:21-cv-04833-GRB-ST Document 1 Filed 08/26/21 Page 2 of 6 PageID #: 2




       5.     Venue is proper within this judicial district pursuant to 28 U.S.C. § 1391 because

the unlawful practices complained of herein occurred within the Eastern District of New York and

because Defendant resides within the Eastern District of New York.

       6.     Plaintiff filed a timely charge of discrimination with the Equal Employment

Opportunity Commission (the “EEOC”), Charge No. 520-2020-04831. Plaintiff brings this action

within ninety days of the issuance of the Notice of Right to Sue issued by the EEOC.

                                        THE PARTIES

       7.     Plaintiff is an adult female resident of the State of New York.

       8.     At all times relevant to the Complaint, Plaintiff was an “employee” within the

meaning of Title VII and a “person” within the meaning of N.Y. Exec. Law § 292(1).

       9.     Upon information and belief, Defendant is a domestic business corporation with a

principal place of business located at 595 Smith Street, Farmingdale, New York 11735.

        10.   At all times relevant, Defendant employed at least fifty (50) employees.

        11.   Defendant was and is an “employer” within the meaning of Title VII and the

Executive Law.

                                    FACTUAL ALLEGATIONS

       12.    Defendant is a company engaged in the manufacture of musical instruments.

       13.    Plaintiff commenced employment with Defendant in December 2013 in the

production department.    After approximately two years, she was moved to the shipping

department.

       14.    During her employment with Defendant, Plaintiff performed her job duties in a

satisfactory manner.




                                               2
 Case 2:21-cv-04833-GRB-ST Document 1 Filed 08/26/21 Page 3 of 6 PageID #: 3




       15.     In or about July 2019, Plaintiff became pregnant. Plaintiff informed her direct

supervisor and the manager of the shipping department that she was pregnant and requested

reasonable accommodation in the form of light duty.

       16.     On or about February 13, 2020, Plaintiff left work to seek medical treatment at

Good Samaritan Hospital in West Islip, New York. Plaintiff’s physician advised her to stop

working until after her baby was delivered. Thus, Plaintiff experienced an FMLA-qualifying event

and began a family and medical leave of absence on or about February 13, 2020.

       17.     Plaintiff’s baby was delivered on March 2, 2020. Plaintiff kept in regular contact

with human resources throughout her leave.

       18.     On or about May 29, 2020, Defendant terminated Plaintiff’s employment because

of her pregnancy and her need for family and medical leave.

       19.     Defendant discriminated against Plaintiff because of her pregnancy in violation of

the Pregnancy Discrimination Act, Title VII of the Civil Rights Act of 1964, as amended.

       20.     Defendant discriminated against Plaintiff with respect to the terms, conditions and

privileges of her employment because of pregnancy.

       21.     Defendant failed to restore Plaintiff to an equivalent position upon the cessation of

leave in violation the FMLA.

       22.     As a result of Defendant’s discrimination, Plaintiff has suffered, and will continue

to suffer, loss of income and employment-related benefits, termination of employment, loss of

opportunity for advancement and promotion, emotional pain and suffering, mental anguish,

embarrassment and humiliation.

       23.     Defendant’s discharge of Plaintiff demonstrated conscious disregard for Plaintiff’s

rights and for her vulnerable condition due to her pregnancy.



                                                 3
 Case 2:21-cv-04833-GRB-ST Document 1 Filed 08/26/21 Page 4 of 6 PageID #: 4




        24.      As a result of Defendant’s discriminatory action, Plaintiff suffered substantial

emotional harm and distress at a time in which she felt especially vulnerable and anxious due to

her pregnancy.

        25.      Due to Defendant’s discrimination, Plaintiff has suffered the loss of her job and the

opportunity to work, the loss of her wages and the loss of benefits that she would be receiving but

for Defendant’s discriminatory conduct.

                             FIRST CLAIM FOR RELIEF
                    PREGNANCY DISCRIMINATION TITLE VII AND PDA

        26.      Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

        27.      Defendant discriminated against Plaintiff because of her pregnancy in violation of

the PDA and Title VII.

        28.      As a proximate result of the discrimination described herein, Plaintiff has suffered

and continues to suffer substantial loss of past and future earnings and other employment benefits.

        29.      As a proximate result of the discrimination described herein, Plaintiff has suffered

and continues to suffer severe and lasting embarrassment, humiliation and anguish, and other

incidental and consequential damages in an amount to be determined at trial.

        30.      The conduct described herein was done in conscious disregard of Plaintiff’s rights.

                                 SECOND CLAIM FOR RELIEF
        31.      Plaintiff realleges and incorporates by reference the preceding allegations as if fully

set forth herein.

        32.      By the aforementioned actions, Defendant has retaliated against Plaintiff for

exercising her rights under the FMLA in violation of 29 U.S.C. §2615.




                                                   4
 Case 2:21-cv-04833-GRB-ST Document 1 Filed 08/26/21 Page 5 of 6 PageID #: 5




        33.     As a result of Defendant’s retaliatory conduct, Plaintiff has suffered loss of income

and benefits, termination of employment and loss of opportunity for advancement and promotion.

                                  THIRD CLAIM FOR RELIEF
        34.     Plaintiff realleges and incorporates by reference the preceding allegations as if fully

set forth herein.

        35.     By the aforementioned actions, Defendant has failed to restore Plaintiff to an

equivalent position upon the cessation of leave in violation the FMLA.

        36.     As a result of Defendant’s retaliatory conduct, Plaintiff has suffered loss of income

and benefits, termination of employment and loss of opportunity for advancement and promotion.

                         FOURTH CLAIM FOR RELIEF
                PREGNANCY DISCRIMINATION N.Y. EXECUTIVE LAW

        37.     Plaintiff realleges and incorporates by reference the preceding allegations as if fully

set forth herein.

        38.     By the acts and practices described above, Defendant discriminated against

Plaintiff in the terms and conditions of her employment on the basis of pregnancy in violation of

the Executive Law.

        39.     As a result of Defendant’s discriminatory conduct, Plaintiff has suffered loss of

income and benefits, termination of employment, loss of opportunity for advancement and

promotion, emotional pain and suffering, mental anguish, embarrassment and humiliation.

                                      PUNITIVE DAMAGES

        40.     Plaintiff realleges and incorporates by reference the preceding allegations as if fully

set forth herein.

        41.     By reason of Defendant’s willful, wanton, unrepentant, reckless, and egregious

conduct and conscious disregard for Plaintiff’s rights, Plaintiff claims punitive damages.


                                                  5
 Case 2:21-cv-04833-GRB-ST Document 1 Filed 08/26/21 Page 6 of 6 PageID #: 6




                                  DEMAND FOR A JURY TRIAL

       42.     Plaintiff demands a trial by jury as to all issues in the above matter.

       WHEREFORE, Plaintiff demands judgment against Defendant and that the Court enter

an award in favor of Plaintiff:

       (i)     Declaring the acts and practices complained of herein are in violation of the PDA,
               Title VII, the FMLA and the Executive Law;

       (ii)    Reinstatement of Plaintiff to an equivalent position;

       (iii)   Damages in the form of back pay with interest;

       (iv)    Front pay, in lieu of reinstatement;

       (v)     Compensatory damages for emotional pain and suffering, mental anguish,
               embarrassment and humiliation;

       (vi)    Punitive damages;

       (vii)   Attorneys’ fees, costs and disbursements; and

       (viii) Such other and further relief as this Court may deem just and proper.

Dated: Hauppauge, New York
       August 26, 2021
                                        LAW OFFICE OF PETER A. ROMERO PLLC

                                  By:   /s/ Peter A. Romero
                                        __________________
                                        Peter A. Romero, Esq.
                                        490 Wheeler Road, Suite 250
                                        Hauppauge, New York 11788
                                        Tel. (631) 257-5588




                                                 6
